                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 CHARLES SAMUEL JOHNSON, JR.                                                         PLAINTIFF

 v.                                    Civil No. 4:18-CV-04113

 NURSE KING, et. al.                                                             DEFENDANTS


                                            ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Defendants’ Motion to

Compel. (ECF No. 21).

       In their Motion, Defendants state Plaintiff has refused to sign a medical authorization form

and has not fully responded to the Interrogatories and Request for Production sent to him on

September 4, 2018. (ECF No. 21). Defendants attempted to resolved this discovery issue prior to

filing this motion. (ECF No. 21-3).

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Plaintiff did not request an

extension of time to respond to Defendants’ discovery requests. Therefore, Plaintiff has failed to

respond in the time provided by law.

               Accordingly, Defendants’ Motion to Compel (ECF No. 21) is GRANTED.

Plaintiff is DIRECTED to provide Defendants with a full response to Defendants’ Interrogatories

and Request for Production, including a signed medical authorization form, by 5:00 p.m. on

November 16, 2018. Plaintiff is advised that failure to comply with this Order will result in

summary dismissal of this case.




                                                1
IT IS SO ORDERED this 2nd day of November 2018.

                                       /s/   J. Marschewski
                                       HON. JAMES R. MARSCHEWSKI
                                       UNITED STATES MAGISTRATE JUDGE




                                   2
